Citation Nr: 0932238	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-25 834	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable initial evaluation for left pes 
planus. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1997 to July 1999 and 
from August 2001 to August 2005. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  


FINDING OF FACT

The evidence does not show moderate left pes planus, weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo Achilles, or pain on manipulation and use of the 
foot.  


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for 
service-connected left pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, Diagnostic Code 5276 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated November 2005 
and May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increased compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Nevertheless, a 
June 2008 letter contained the necessary notice. 

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of her appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.

The Veteran contends that the current noncompensable 
evaluation assigned for her left pes planus does not 
accurately reflect the severity of that condition.  In 
December 2005 the RO issued a rating decision granting 
service connection for that condition and assigning a 
noncompensable rating.  The effective date was August 10, 
2005, the day after the Veteran was released from active 
service. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.1.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  
	
If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

As mentioned above, in a December 2005 rating decision the RO 
granted service connection for left pes planus and assigned a 
noncompensable evaluation under Diagnostic Code 5276, 
effective August 10, 2005, the day after the Veteran was 
released from service.

Pes planus is rated utilizing Diagnostic Code 5276 (flatfoot, 
acquired).  38 C.F.R. § 4.71a.  Under Diagnostic Code 5276, a 
non-compensable rating is for application when there is mild 
disability relieved by built-up shoe or arch support.  A 
10 percent rating is for application when there is moderate 
disability evidenced by weight-bearing line over or medial to 
the great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, either bilaterally or 
unilaterally.  A 30 percent rating is for application when 
there is severe bilateral (or 20 percent for severe 
unilateral) disability with objective evidence of marked 
deformity such as pronation or abduction, pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.

The Veteran has been afforded several VA examinations in 
connection with her pes planus.  First, a July 2005 VA 
examination noted that the Veteran reported that her arch 
falls on standing causing pain on the left foot going up to 
the calf.  The Veteran noted using shoe inserts given by 
podiatry and that it helps significantly with the pain in the 
left foot.  Upon examination the Veteran did not have any 
plantar fasciitis.  The examiner noted collapse of the arch 
on standing.  No pes planus was noted on the right foot.  A 
corn was noted on both little toes, but there was no 
tenderness in the plantar fascia.  Range of motion was 
normal.

The next VA examination was performed in December 2006.  At 
that time the Veteran reported stated that the area under her 
left foot arch felt like it was pulling, and hurt whether she 
walked or ran, but was worse while running.  She also stated 
that it was worse in the morning when she first steps on it, 
but that it also gets bad at the end of the day.  She also 
informed the examiner that a private physician told her that 
nothing was really wrong with her and that her arches were 
not falling.  Upon physical examination no ulceration, 
infection, dermatomycosis, hallux limitus, bunion deformity, 
Haglund's or posterior calcaneal exostosis was found.  Well-
tended hyperkeratotic lesions were noted on the lateral side 
of the fifth digit.  Muscle strength was good in all 
quadrants and the appendage was very flexible.  Some curling 
of toes two through five was noted and calluses were found.  
The examiner determined that the Veteran's gait obviously 
veered to the left when she stands and stated that he would 
almost call it pes planus.  Severe pronation bilaterally was 
also noted.  The examiner determined that the Veteran had 
painful plantar fasciitis, probably limb length discrepancy 
and obvious gait abnormality.  An addendum after a lower 
extremity bone length examination determined that there was 
no significant discrepancy in leg length.  

The most recent VA examination was conducted in May 2007.  
The Veteran described her pain as 6 out of 10 and noted 
stiffness and easy fatigue of the left foot, but no swelling.  
She stated that flare-ups occur when walking in excess of 30 
minutes.  Upon physician examination the examiner noted 
tenderness in the central plantar portion of the left foot 
and also in the medial border of the foot.  No toe 
abnormalities were noted except calluses on the lateral 
border of the fifth toe.  Pronation was noted and the 
examiner found that the Veteran was unable to stand on her 
toes with the left foot.  The examiner found chronic left pes 
planus with activity limitations as mentioned above.  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence from these examinations is 
consistent with a noncompensable evaluation.  The medical 
evidence does not demonstrate that the weight-bearing line is 
over or medial to the great toe with inward bowing of the 
tendo Achilles and pain on manipulation and use of the feet.  
Therefore, there is no basis on which to award a compensable 
rating.  

38 C.F.R. § 3.321(b) (2008) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability 
an extra-schedular evaluation will be assigned.  Where the 
Veteran has asserted that the schedular rating is inadequate 
or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If that matter is not referred, and is raised 
by the record, the Board must provide adequate reasons and 
bases for its decision to not so refer.  Colayong v. West, 
12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

In this case, the service-connected disabilities rated above 
have not been shown, or alleged, to cause such difficulties 
as marked interference with employment or to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See VAOPGCPREC 
6-96.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinksi, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a compensable initial rating for left pes 
planus is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


